[Cite as In re X.S., 2021-Ohio-1774.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               MERCER COUNTY


IN RE:

        X.S.,                                  CASE NO. 10-20-09

DEPENDENT CHILD.
                                               OPINION
[GABRIEL S. - APPELLANT]
[AMANDA T. - APPELLANT]


IN RE:

        M.S.,                                  CASE NO. 10-20-10

DEPENDENT CHILD.
                                               OPINION
[GABRIEL S. - APPELLANT]
[AMANDA T. - APPELLANT]


IN RE:

        G.S.,                                  CASE NO. 10-20-11

DEPENDENT CHILD.
                                               OPINION
[GABRIEL S. - APPELLANT]
[AMANDA T. - APPELLANT]
Case No. 10-20-09, 10, 11, 12, 13




IN RE:

      S.S.,                                       CASE NO. 10-20-12

DEPENDENT CHILD.
                                                  OPINION
[AMANDA T. - APPELLANT]


IN RE:

      W.S.,                                       CASE NO. 10-20-13

DEPENDENT CHILD.
                                                  OPINION
[AMANDA T. - APPELLANT]



            Appeals from Mercer County Common Pleas Court
                             Juvenile Division
  Trial Court Nos. 32019041, 32019043, 32019044, 32019051, and 32019050

                             Judgments Affirmed

                       Date of Decision: May 24, 2021




APPEARANCES:

      Peter R. VanArsdel for Appellant, Gabriel S.
      Gloria A. Dicke for Appellant, Amanda T.
      Andrew J. Hinders for Appellee



                                    -2-
Case No. 10-20-09, 10, 11, 12, 13


MILLER, J.

          {¶1} Father-appellant, Gabriel S., appeals the October 1, 2020 judgments of

the Mercer County Court of Common Pleas, Juvenile Division, granting permanent

custody of three of his children to appellee, Mercer County Department of Job and

Family Services (“MCDJFS”). Mother-appellant, Amanda T., appeals the same

court’s October 1, 2020 judgments granting MCDJFS permanent custody of her five

children, three of whom she shares with Gabriel. For the reasons that follow, we

affirm.

                               I. Facts and Procedural History

          {¶2} Gabriel and Amanda are the biological parents of X.S., born 2015,

M.S., born 2013, and G.S., born 2012. In April 2017, X.S., M.S., and G.S. were

placed in MCDJFS’s custody after Gabriel “overdosed on an illegal drug, and

[Amanda] was found to have used illegal drugs.” On June 27, 2017, X.S., M.S.,

and G.S. were adjudicated neglected and dependent in case number 32017016. By

judgment entry dated July 14, 2017, X.S., M.S., and G.S. were continued in the

temporary custody of MCDJFS.1




1
 The complaints filed in case number 32017016, as well as the judgment entries of adjudication, the judgment
entries of disposition, and other filings from that case, are absent from the record currently before us. The
available record begins with documents file-stamped on May 17, 2019.

                                                    -3-
Case No. 10-20-09, 10, 11, 12, 13


       {¶3} In 2019, Amanda gave birth to twin boys, S.S. and W.S. Gabriel is not

the biological father of the boys. S.S. and W.S.’s biological father, Phillip S., is not

a party to this appeal.

       {¶4} On July 3, 2019, MCDJFS refiled complaints in the trial court alleging

that X.S., M.S., and G.S., who had been in the temporary custody of MCDJFS

without interruption since April 2017, were neglected and dependent children. The

complaints also included requests for permanent custody of X.S., M.S., and G.S.

       {¶5} An initial hearing was held on July 8, 2019, at which the magistrate

continued X.S., M.S., and G.S. in the temporary custody of MCDJFS. The trial

court adopted the magistrate’s order on July 10, 2019.

       {¶6} An adjudicatory hearing was held on August 13, 2019. At the hearing,

Gabriel and Amanda proposed that they would stipulate to findings of dependency.

In exchange, MCDJFS agreed to withdraw its requests for permanent custody of

X.S., M.S., and G.S. MCDJFS also agreed that if the trial court found X.S., M.S.,

and G.S. to be dependent, a case plan would be prepared giving Amanda temporary

custody of the children. The trial court approved the parties’ proposal and found

X.S., M.S., and G.S. to be dependent children as alleged in the complaints. The trial

court then proceeded to conduct a dispositional hearing, at which the trial court

received evidence that Amanda had tested negative for drugs of abuse for the

previous year, that she maintained custody of S.S. and W.S., that she was employed,


                                          -4-
Case No. 10-20-09, 10, 11, 12, 13


and that she was seeking a permanent residence. Based on this evidence, the trial

court ordered X.S., M.S., and G.S. to be placed in Amanda’s temporary custody.

MCDJFS was granted protective supervision of the children. In addition, the trial

court adopted an amended case plan, Case Plan 1.02. The trial court filed its

judgment entries of disposition on August 22, 2019.

       {¶7} On August 22, 2019, MCDJFS filed complaints in the trial court

alleging that S.S. and W.S. were neglected or dependent children. The complaints

included requests for permanent custody of S.S. and W.S.             To support its

complaints, MCDJFS alleged that Amanda was found to be under the influence of

drugs on or about August 21, 2019, that she refused to comply with court-ordered

drug testing, and that “at the time, [Amanda] was residing with the child[ren] in a

homeless shelter with no other adult present to care for the child[ren].”

       {¶8} That same day, MCDJFS filed motions for ex parte predispositional

orders requesting that S.S. and W.S. be placed in the custody of MCDJFS pending

a hearing. In addition, motions were filed requesting that X.S., M.S., and G.S. be

returned to MCDJFS’s custody pending a hearing.            The trial court granted

MCDJFS’s motions, and all five children were placed in the custody of MCDJFS

pending further hearing. Later that day, the trial court conducted a shelter-care

hearing. By judgment entries dated September 9, 2019, the trial court ordered that

all five children be placed in the temporary custody of MCDJFS.


                                         -5-
Case No. 10-20-09, 10, 11, 12, 13


        {¶9} An adjudicatory hearing was held on October 11, 2019, to determine

whether S.S. and W.S. were neglected or dependent children. Based on the evidence

presented at the hearing, the trial court determined that S.S. and W.S. were

dependent children, and it continued S.S. and W.S. in the temporary custody of

MCDJFS. The trial court filed its judgment entries of adjudication on October 21,

2019.

        {¶10} A dispositional hearing was held on October 21, 2019. At the hearing,

MCDJFS withdrew its requests for permanent custody of S.S. and W.S. and asked

that S.S. and W.S. be continued in the temporary custody of MCDJFS. The trial

court continued S.S. and W.S. in the temporary custody of MCDJFS. The trial court

filed its judgment entries of disposition on October 28, 2019.

        {¶11} At the same dispositional hearing, the trial court also reviewed X.S.’s,

M.S.’s, and G.S.’s prior dispositions. The trial court continued X.S., M.S., and G.S.

in the temporary custody of MCDJFS.

        {¶12} On October 29, 2019, MCDJFS filed a motion to approve and adopt

amendments to Case Plan 1.02. A case plan review hearing was held on November

5, 2019. Gabriel did not attend this hearing. However, his attorney orally objected

to portions of the proposed amended case plan. The trial court overruled the

objections. On November 22, 2019, the amended case plan, designated Case Plan

1.03, was approved and journalized in X.S.’s, M.S.’s, and G.S.’s cases. Case Plan


                                         -6-
Case No. 10-20-09, 10, 11, 12, 13


1.03 was approved and journalized in S.S.’s and W.S.’s cases on November 26,

2019.

        {¶13} On April 20, 2020, MCDJFS filed motions for permanent custody of

all five children. A permanent-custody hearing was held on July 29-30, 2020. On

October 1, 2020, the trial court granted MCDJFS’s motions for permanent custody.

                            II. Assignments of Error

        {¶14} On October 21, 2020, Gabriel filed a notice of appeal. He raises the

following two assignments of error for our review:

        1. The trial court erred in not following the mandates of O.R.C.
        2151.412 in response to objections to the case plan.

        2. The agency failed to use reasonable efforts to reunify Gabriel
        S. with his children.

        {¶15} On October 26, 2020, Amanda filed her own separate notice of appeal.

She raises the following two assignments of error for our review:

        1. The trial court’s judgment in granting permanent custody
        was against the manifest weight of the evidence and contrary to
        law.

        2. The trial court’s decision of granting permanent custody to
        the Department should be overruled because the case plan was
        fatally defective and not in accordance with the Ohio Revised
        Code.

        {¶16} We will first address Amanda’s two assignments of error, followed by

Gabriel’s two assignments of error.



                                        -7-
Case No. 10-20-09, 10, 11, 12, 13


                                   III. Discussion

A.    Amanda’s First Assignment of Error: Is the trial court’s decision to
award permanent custody of Amanda’s five children to MCDJFS against the
manifest weight of the evidence?

       {¶17} In her first assignment of error, Amanda argues that the trial court’s

decision to grant permanent custody of her five children to MCDJFS is against the

manifest weight of the evidence. Specifically, Amanda challenges the trial court’s

determinations that her children cannot be placed with her within a reasonable time.

i.     Manifest-Weight Review of Permanent-Custody Decisions

       {¶18} “When an appellate court reviews whether a trial court’s permanent

custody decision is against the manifest weight of the evidence, the court ‘“weighs

the evidence and all reasonable inferences, considers the credibility of witnesses and

determines whether in resolving conflicts in the evidence, the [finder of fact] clearly

lost its way and created such a manifest miscarriage of justice that the [judgment]

must be reversed and a new trial ordered.”’” In re Dn.R., 3d Dist. Shelby No. 17-

20-06, 2020-Ohio-6794, ¶ 16, quoting Eastley v. Volkman, 132 Ohio St.3d 328,

2012-Ohio-2179, ¶ 20, quoting Tewarson v. Simon, 141 Ohio App.3d 103, 115 (9th

Dist.2001).

       {¶19} In a permanent-custody case, the ultimate question for a reviewing

court is “whether the juvenile court’s findings * * * were supported by clear and

convincing evidence.” In re K.H., 119 Ohio St.3d 538, 2008-Ohio-4825, ¶ 43.


                                         -8-
Case No. 10-20-09, 10, 11, 12, 13


“Clear and convincing evidence” is the “‘measure or degree of proof that will

produce in the mind of the trier of fact a firm belief or conviction as to the allegations

sought to be established. It is intermediate, being more than a mere preponderance,

but not to the extent of such certainty as required beyond a reasonable doubt as in

criminal cases. It does not mean clear and unequivocal.’” In re Dn.R. at ¶ 17,

quoting In re Estate of Haynes, 25 Ohio St.3d 101, 104 (1986). “In determining

whether a trial court based its decision upon clear and convincing evidence, ‘a

reviewing court will examine the record to determine whether the trier of facts had

sufficient evidence before it to satisfy the requisite degree of proof.’” Id. at ¶ 18,

quoting State v. Schiebel, 55 Ohio St.3d 71, 74 (1990). “Thus, if the children

services agency presented competent and credible evidence upon which the trier of

fact reasonably could have formed a firm belief that permanent custody is

warranted, then the court’s decision is not against the manifest weight of the

evidence.” In re R.M., 4th Dist. Athens Nos. 12CA43 and 12CA44, 2013-Ohio-

3588, ¶ 55.

       {¶20} “Reviewing courts should accord deference to the trial court’s decision

because the trial court has had the opportunity to observe the witnesses’ demeanor,

gestures, and voice inflections that cannot be conveyed to us through the written

record.” In re S.D., 5th Dist. Stark No. 2016 CA 00124, 2016-Ohio-7057, ¶ 20. “A

reviewing court should find a trial court’s permanent custody decision against the


                                           -9-
Case No. 10-20-09, 10, 11, 12, 13


manifest weight of the evidence only in the ‘“exceptional case in which the evidence

weighs heavily against the [decision].”’” In re Dn.R. at ¶ 19, quoting State v.

Thompkins, 78 Ohio St.3d 380, 387 (1997), quoting State v. Martin, 20 Ohio App.3d

172, 175 (1st Dist.1983).

ii.    Standards and Procedures for the Termination of Parental Rights

       {¶21} The right to raise one’s child is a basic and essential right. In re

Murray, 52 Ohio St.3d 155, 157 (1990), citing Stanley v. Illinois, 405 U.S. 645, 651,

92 S.Ct. 1208 (1972) and Meyer v. Nebraska, 262 U.S. 390, 399, 43 S.Ct. 625

(1923). “Parents have a ‘fundamental liberty interest’ in the care, custody, and

management of the child.” Id., quoting Santosky v. Kramer, 455 U.S. 745, 753, 102

S.Ct. 1388 (1982). However, the rights and interests of a natural parent are not

absolute. In re Thomas, 3d Dist. Hancock No. 5-03-08, 2003-Ohio-5885, ¶ 7. These

rights may be terminated under appropriate circumstances and when the trial court

has met all due process requirements. In re Leveck, 3d Dist. Hancock Nos. 5-02-

52, 5-02-53 and 5-02-54, 2003-Ohio-1269, ¶ 6.

       {¶22} “R.C. 2151.414 outlines the procedures that protect the interests of

parents and children in a permanent custody proceeding.” In re N.R.S., 3d Dist.

Crawford Nos. 3-17-07, 3-17-08 and 3-17-09, 2018-Ohio-125, ¶ 12, citing In re

B.C., 141 Ohio St.3d 55, 2014-Ohio-4558, ¶ 26. “When considering a motion for

permanent custody of a child, the trial court must comply with the statutory


                                        -10-
Case No. 10-20-09, 10, 11, 12, 13


requirements set forth in R.C. 2151.414.” In re A.M., 3d Dist. Marion No. 9-14-46,

2015-Ohio-2740, ¶ 13. “R.C. 2151.414(B)(1) establishes a two-part test for courts

to apply when determining whether to grant a motion for permanent custody: (1)

the trial court must find that one of the circumstances in R.C. 2151.414(B)(1)(a)-

(e) applies, and (2) the trial court must find that permanent custody is in the best

interest of the child.” In re Y.W., 3d Dist. Allen No. 1-16-60, 2017-Ohio-4218, ¶

10. When determining whether permanent custody is in the best interest of the child,

the trial court must consider the factors listed in R.C. 2151.414(D)(1), as well as all

other relevant factors. In re N.R.S. at ¶ 15.

       {¶23} Although Amanda mentions the children’s “best interest” at various

points in her appellate brief, her brief does not include any specific references to the

best-interest factors set forth in R.C. 2151.414(D)(1) or any argument that the

evidence weighs against the trial court’s findings that permanent custody is in the

children’s best interest. She offers nothing more than conclusory statements that

permanent custody is not in the children’s best interest. Therefore, because Amanda

does not take issue specifically with the trial court’s best-interest findings, we will

focus solely on whether the record supports the trial court’s findings under R.C.

2151.414(B)(1)(a)-(e). See In re C. Children, 1st Dist. Hamilton Nos. C-190650

and C-190682, 2020-Ohio-946, ¶ 9, citing In re S.C., 9th Dist. Summit No. 27676,

2015-Ohio-2623, ¶ 28.


                                         -11-
Case No. 10-20-09, 10, 11, 12, 13


       {¶24} As relevant to this case, R.C. 2151.414(B)(1) provides:

       [T]he court may grant permanent custody of a child to a movant if the
       court determines at the hearing held pursuant to [R.C. 2151.414(A)],
       by clear and convincing evidence, that it is in the best interest of the
       child to grant permanent custody of the child to the agency that filed
       the motion for permanent custody and that any of the following apply:

       (a) The child is not abandoned or orphaned, has not been in the
       temporary custody of one or more public children services agencies
       or private child placing agencies for twelve or more months of a
       consecutive twenty-two-month period, * * * and the child cannot be
       placed with either of the child’s parents within a reasonable time or
       should not be placed with the child’s parents.

       ***

       (d) The child has been in the temporary custody of one or more
       public children services agencies or private child placing agencies for
       twelve or more months of a consecutive twenty-two-month period *
       * *.

R.C. 2151.414(B)(1)(a), (d).     The findings under R.C. 2151.414(B)(1)(a) and

2151.414(B)(1)(d) are alternative findings and each is independently sufficient to

use as a basis for granting a motion for permanent custody. In re M.R., 3d Dist.

Defiance No. 4-12-18, 2013-Ohio-1302, ¶ 80.

       {¶25} “Specifically concerning R.C. 2151.414(B)(1)(a), ‘[i]f one or more of

the factors enumerated in R.C. 2151.414(E) is found to be present by clear and

convincing evidence, the trial court shall find that the child cannot be placed with

the parents within a reasonable period of time or should not be placed with the

parents.’” In re A.M., 2015-Ohio-2740, at ¶ 13, quoting In re A.F., 3d Dist. Marion


                                        -12-
Case No. 10-20-09, 10, 11, 12, 13


No. 9-11-27, 2012-Ohio-1137, ¶ 54. Pertinent to this case, a trial court shall find

that a child cannot be placed with a parent within a reasonable period of time or

should not be placed with the parent if the trial court determines by clear and

convincing evidence that

      [f]ollowing the placement of the child outside the child’s home and
      notwithstanding reasonable case planning and diligent efforts by the
      agency to assist the parents to remedy the problems that initially
      caused the child to be placed outside the home, the parent has failed
      continuously and repeatedly to substantially remedy the conditions
      causing the child to be placed outside the child’s home. In
      determining whether the parents have substantially remedied those
      conditions, the court shall consider parental utilization of medical,
      psychiatric, psychological, and other social and rehabilitative services
      and material resources that were made available to the parents for the
      purpose of changing parental conduct to allow them to resume and
      maintain parental duties.

R.C. 2151.414(E)(1).

iii. The trial court’s decision to award permanent custody of the children to
MCDJFS is not against the manifest weight of the evidence.

      {¶26} In its judgment entries granting permanent custody of X.S., M.S., G.S.,

S.S., and W.S. to MCDJFS, the trial court made the following findings under R.C.

2151.414(B)(1):

      The children have been in the custody of the Department twelve or
      more months of a consecutive twenty-two month period. During that
      period, [Amanda] had the children in her custody for less than ten days
      before the children were removed once again during an emergency
      hearing due to her inability to care for all five young children.

      ***


                                       -13-
Case No. 10-20-09, 10, 11, 12, 13


       The court does find that * * * X.S., M.S., and G.S. have been in the
       custody of the Department for in excess of 12 out of 24 [sic] months
       and that * * * W.S. and S.S. have been in the custody of the
       Department since August of 2019.

       ***

       [Amanda] has shown interest and desire to have her children and she
       appears to love them. She has taken advantage of services offered by
       the Department that she considers important to herself. However, she
       has not shown the ability to put her children above her emotional
       needs for a very long time. She is still facing the issue that led to the
       children’s removal in the first place. Her lapses with serious drugs
       have occurred even when [she] is aware a permanent custody motion
       is pending. While the court is aware of what she has accomplished, it
       is very aware of what she has not. She cannot provide a safe, secure
       environment for the children within a reasonable time despite the
       amount of time that has elapsed and the services that have been
       offered. She still feels that these issues are just mistakes that should
       not count. The children have waited long enough.

After reviewing the record, we conclude that clear and convincing evidence

supports these findings.

a.    X.S., M.S., and G.S. have been in MCDJFS’s temporary custody for 12
or more months of a consecutive 22-month period.

       {¶27} As indicated above, Amanda argues that the trial court’s decision to

grant permanent custody to MCDJFS is against the manifest weight of the evidence

because the record does not support the trial court’s determinations under R.C.

2151.414(B)(1)(a) that the children cannot be placed with her within a reasonable

time. However, with respect to X.S., M.S., and G.S., we need not consider whether

the trial court correctly determined that they cannot be placed with Amanda within


                                         -14-
Case No. 10-20-09, 10, 11, 12, 13


a reasonable time. It is undisputed that X.S., M.S., and G.S. were first removed

from Amanda’s custody in April 2017. It is also undisputed that aside from a brief

period in August 2019 when X.S., M.S., and G.S. were temporarily returned to

Amanda’s custody, they remained in MCDJFS’s temporary custody without

interruption through the filing of the motions for permanent custody in April 2020.

      {¶28} Therefore, the record clearly and convincingly supports the trial

court’s findings under R.C. 2151.414(B)(1)(d) that X.S., M.S., and G.S. have been

in MCDJFS’s temporary custody for 12 or more months of a consecutive 22-month

period. Consequently, because the trial court’s R.C. 2151.414(B)(1)(d) findings

were sufficient to support the first part of the permanent-custody test as to X.S.,

M.S., and G.S., we need not consider the trial court’s findings under R.C.

2151.414(B)(1)(a) as they relate to X.S., M.S., and G.S. In re T.W., 10th Dist.

Franklin Nos. 10AP-897, 10AP-898 and 10AP-899, 2011-Ohio-903, ¶ 52. As the

record supports the trial court’s findings under R.C. 2151.414(B)(1)(d), the trial

court’s decision to grant permanent custody of X.S., M.S., and G.S. to MCDJFS is

not against the manifest weight of the evidence.

b.    Clear and convincing evidence supports that S.S. and W.S. cannot be
placed with Amanda within a reasonable time due to her recurring drug use.

      {¶29} In its October 1, 2020 judgment entries awarding permanent custody

of S.S. and W.S. to MCDJFS, the trial court noted that S.S. and W.S. had been in

MCDJFS’s custody since August 2019. However, in contrast to X.S.’s, M.S.’s, and

                                       -15-
Case No. 10-20-09, 10, 11, 12, 13


G.S.’s cases, R.C. 2151.414(B)(1)(d) could not be used to support the first part of

the permanent-custody test as to S.S. and W.S. “[B]efore a public children-services

agency * * * can move for permanent custody of a child on R.C. 2151.414(B)(1)(d)

grounds, the child must have been in the temporary custody of an agency for at least

12 months of a consecutive 22-month period.” In re C.W., 104 Ohio St.3d 163,

2004-Ohio-6411, ¶ 26. “In other words, the time that passes between the filing of a

motion for permanent custody and the permanent-custody hearing does not count

toward the 12-month period set forth in R.C. 2151.414(B)(1)(d).” Id. At the time

that MCDJFS filed its motions for permanent custody of S.S. and W.S. on April 20,

2020, S.S. and W.S. had not yet been in MCDJFS’s temporary custody for 12

months.    As a result, we must consider Amanda’s argument that clear and

convincing evidence does not support the trial court’s findings under R.C.

2151.414(B)(1)(a) that S.S. and W.S. cannot be placed with her within a reasonable

time.

        {¶30} In its motions for permanent custody of S.S. and W.S., MCDJFS

argued that the trial court could use either R.C. 2151.414(E)(1) or 2151.414(E)(4)

to support findings that S.S. and W.S. cannot be placed with Amanda within a

reasonable time.     Although the trial court did not specifically cite R.C.

2151.414(E)(1) in its judgment entries, it is evident that the trial court determined

that S.S. and W.S. cannot be placed with Amanda within a reasonable time because,


                                        -16-
Case No. 10-20-09, 10, 11, 12, 13


notwithstanding the case-planning services that MCDJFS offered to Amanda,

Amanda was unable to substantially remedy the condition that caused S.S. and W.S.

to be removed from her custody. The condition that caused S.S. and W.S. to be

removed from Amanda’s custody was Amanda’s drug use.                     Therefore, in

determining whether clear and convincing evidence supports the trial court’s

findings that S.S. and W.S. cannot be placed with Amanda within a reasonable time,

we must examine the evidence relating to (1) the services MCDJFS provided to

Amanda to help her address her drug use and (2) Amanda’s progress in overcoming

her substance-use problems.

       {¶31} At the permanent-custody hearing, Amanda testified she first began

some sort of drug counseling in 2017 when X.S., M.S., and G.S. were removed from

her custody. Amanda testified that MCDJFS wanted her to complete a drug

assessment through Foundations Behavioral Health Services (“Foundations”). (July

30, 2020 Tr. at 289). She stated that she did “a little bit of counseling” at a facility

in Van Wert and she acknowledged that she was “exposed” to counseling beginning

in 2017, but she testified that she “never followed through and completed it.” (July

30, 2020 Tr. at 289-290).

       {¶32} Nevertheless, Amanda did eventually find a program to help her

address her drug use, though it does not appear that MCDJFS referred her to the

program. Amanda testified she was in “active addiction” when she discovered she


                                         -17-
Case No. 10-20-09, 10, 11, 12, 13


was pregnant with S.S. and W.S. (July 30, 2020 Tr. at 287). In an effort to retain

custody of S.S. and W.S. and to recover from her addiction, Amanda began working

with Brianna’s Hope, a Christian-based substance abuse recovery program, at the

House of Hope in Celina. (July 30, 2020 Tr. at 198-199, 287). Amanda stated she

took advantage of the outpatient treatment program offered at House of Hope. (July

30, 2020 Tr. at 288). In addition, before Amanda moved into a shelter in Celina,

she lived briefly with one of the House of Hope’s team members, who served as an

additional resource for Amanda and who tried to support Amanda through stressful

life events. (July 30, 2020 Tr. at 200, 223-226).

       {¶33} As of the summer of 2019, Amanda’s efforts appeared to be paying

off. At the August 13, 2019 dispositional hearing, the trial court found that Amanda

had tested negative for drugs of abuse for an entire year. Indeed, drug-testing results

admitted as evidence at the permanent-custody hearing demonstrate that Amanda

consistently tested negative for illegal drugs throughout July 2019. (Joint Ex. 2).

       {¶34} However, Amanda could not maintain her sobriety. On August 21,

2019, Amanda appeared intoxicated and refused to submit to drug screening. While

Amanda did not test positive for illegal drugs when she finally submitted to testing

on August 22, 2019, and while she regularly tested negative for illegal drugs for the

next month and a half, Amanda began periodically testing positive for illegal drugs

beginning in October 2019. (Joint Exs. 1, 2). Amanda tested positive for morphine


                                         -18-
Case No. 10-20-09, 10, 11, 12, 13


and THC on October 3, 2019. (Joint Ex. 1). Then, on December 26, 2019, Amanda

tested positive for cocaine, amphetamine, and methamphetamine. (Joint Ex. 1). On

March     14,   2020,   Amanda     tested   positive    for   cocaine,   amphetamine,

methamphetamine, and THC. (Joint Ex. 1). Finally, on April 24, 2020, Amanda

tested positive for amphetamine and methamphetamine. (Joint Ex. 1). At the

permanent-custody hearing, Amanda drew a correlation between stressful events in

her life, such as missing Christmas with her children and her children’s birthdays,

and the drug use that resulted in these positive tests. (July 30, 2020 Tr. at 252-253).

        {¶35} Carrie Hammersley, a caseworker for MCDJFS, testified that after the

five children were removed from Amanda’s custody following the August 21, 2019

incident, she suggested that Amanda enter an inpatient drug treatment program.

(July 29, 2020 Tr. at 89-91). Hammersley stated that she also recommended

inpatient treatment to Amanda in December 2019 after Amanda tested positive for

cocaine, amphetamine, and methamphetamine.             (July 29, 2020 Tr. at 90-91).

However, according to Hammersley, Amanda declined on both occasions to enter

an inpatient treatment program. (July 29, 2020 Tr. at 125). Hammersley testified

that Amanda was not receptive to inpatient treatment because “[s]he didn’t feel that

she had that much of a problem, she wasn’t using every day, it was, you know, under

stress.” (July 29, 2020 Tr. at 125-126). She also indicated that Amanda was worried




                                         -19-
Case No. 10-20-09, 10, 11, 12, 13


that if she entered inpatient treatment in December 2019, she would not be able to

work and pay her bills. (July 29, 2020 Tr. at 134).

       {¶36} Although Amanda did not enter an inpatient treatment program,

MCDJFS did provide Amanda with counseling and therapy services through

Foundations. Amanda started therapy with Skylar Howell, a home-based therapist

with Foundations, in October 2019. (July 29, 2020 Tr. at 156); (July 30, 2020 Tr.

at 246). While Howell’s services were not directed specifically at addressing

Amanda’s drug use, Howell testified that she would talk to Amanda about her drug

use, the barriers to her sobriety, and her plans for staying sober. (July 29, 2020 Tr.

at 167). Amanda testified that Howell “touched on the addictions therapy while she

was doing it” and that they “mainly talked more about addiction.” (July 30, 2020

Tr. at 245-246). Yet, Howell eventually concluded that targeted drug counseling

would better suit Amanda’s needs. Thus, in June 2020, Howell discharged Amanda

from home-based therapy and referred her to Cristina Lim, a substance abuse and

mental health counselor at Foundations. (July 29, 2020 Tr. at 158, 188, 190).

According to Howell, Amanda was receptive to drug counseling, and Amanda

testified that, as of the date of the permanent-custody hearing, she had been working

with Lim for a little over a month. (July 29, 2020 Tr. at 164); (July 30, 2020 Tr. at

244). Lim testified that she had met with Amanda three times as of the date of the

permanent-custody hearing but that she had yet to complete a full assessment of


                                        -20-
Case No. 10-20-09, 10, 11, 12, 13


Amanda’s substance-abuse issues. (July 29, 2020 Tr. at 191-192). When asked

how long it would take for Amanda to overcome her substance-abuse issues, Lim

declined to give an estimate and stated that “[i]t’s different for different

individuals.” (July 29, 2020 Tr. at 196).

       {¶37} In addition to the Foundations counselors that MCDJFS made

available to Amanda, the record reflects Amanda utilized other counseling services

between August 2019 and the date of the permanent-custody hearing.            After

receiving a referral from the shelter at which she was staying, Amanda started

counseling at Momentum Counseling and Consultation (“Momentum”) in late

August 2019. (July 29, 2020 Tr. at 34); (July 30, 2020 Tr. at 28). Amanda did not

receive specialized substance-abuse counseling at Momentum, and Amanda’s

counselors at Momentum ultimately referred her to an addiction specialist. (July

29, 2020 Tr. at 46, 144). Amanda stopped attending counseling appointments at

Momentum at the end of December 2019. (July 29, 2020 Tr. at 34, 142).

       {¶38} In their testimonies at the permanent-custody hearing, Amanda’s

various counselors had similar assessments of Amanda’s progress in and attitude

toward counseling. Although Amanda’s counselors at Momentum testified that

Amanda had not completed all of their counseling goals for her, they each testified

that they were satisfied with Amanda’s progress at the time their relationships with

Amanda ended. (July 29, 2020 Tr. at 38-39, 42, 143, 146). In addition, Howell and


                                        -21-
Case No. 10-20-09, 10, 11, 12, 13


Amanda’s counselors at Momentum all stated that Amanda attended the majority of

her scheduled appointments, that Amanda had a good attitude about counseling, and

that Amanda was honest and engaged during counseling. (July 29, 2020 Tr. at 36-

37, 42, 141, 146, 159, 165). Lim testified that Amanda had a good attitude about

drug counseling and was forthcoming during sessions. (July 29, 2020 Tr. at 202).

Lim believed that Amanda would be cooperative in drug counseling going forward.

(July 29, 2020 Tr. at 202).

       {¶39} For her part, Amanda indicated she planned to continue drug

counseling with Lim and that she was already benefitting from the counseling. (July

30, 2020 Tr. at 245). She stated that she does not want to continue using drugs and

that, through counseling, she is trying to change her behaviors and become the best

mother she can be.      (July 30, 2020 Tr. at 254, 267).       However, Amanda

acknowledged she is an addict, and she testified that though she would like to say

that she would never use drugs again, she could not guarantee that she will never

relapse. (July 30, 2020 Tr. at 291).

       {¶40} Finally, evidence about Amanda’s social life was also presented at the

permanent-custody hearing. In January 2020, Amanda began living in an apartment

in St. Marys after moving out of the shelter in Celina. Soon after moving into the

apartment, Amanda began allowing an acquaintance named Jordan Helmstetter to

stay with her.   Although Amanda’s apartment was not Helmstetter’s primary


                                       -22-
Case No. 10-20-09, 10, 11, 12, 13


residence, Helmstetter stayed at Amanda’s apartment most evenings. (July 30, 2020

Tr. at 273). According to Amanda, when she first allowed Helmstetter to stay at her

apartment, she was unaware that Helmstetter had a criminal history and that he had

previously served time in prison for drug trafficking. (July 30, 2020 Tr. at 274).

Amanda testified that she learned about Helmstetter’s criminal history at some point

in January or February 2020, but that she continued to let Helmstetter stay at her

apartment. (July 30, 2020 Tr. at 274-275). Amanda acknowledged that Helmstetter

provided her with the methamphetamine that resulted in her positive drug tests in

March and April 2020. (July 30, 2020 Tr. at 272-273). However, she stated that

approximately one and a half to two months before the permanent-custody hearing,

she stopped letting Helmstetter stay at her apartment after a “meth pipe” fell out of

his pocket. (July 30, 2020 Tr. at 275). Amanda testified that she kicked Helmstetter

out of her apartment because she wanted to better herself and because he was a bad

influence. (July 30, 2020 Tr. at 276). She insisted that she no longer speaks to

Helmstetter and that her relationship with him is “definitely over with.” (July 30,

2020 Tr. at 272, 286).

       {¶41} We conclude the trial court’s findings under R.C. 2151.414(E)(1) are

supported by clear and convincing evidence. Although S.S. and W.S. were removed

from Amanda’s custody only eight months before MCDJFS filed its motions for

permanent custody, S.S. and W.S.’s removal, and the extent to which Amanda has


                                        -23-
Case No. 10-20-09, 10, 11, 12, 13


remedied the problem that caused their removal, cannot be viewed in a vacuum.

Instead, Amanda’s progress toward remedying the condition that led to S.S. and

W.S.’s removal must be evaluated in light of the entire history of these cases,

beginning with X.S., M.S., and G.S.’s removal in 2017.

       {¶42} Since X.S., M.S., and G.S. were first removed from Amanda’s custody

in 2017, MCDJFS has consistently connected Amanda with counseling services,

including, at times, specialized substance-abuse counseling. The record indicates

Amanda failed to fully utilize the services offered to her during the early stages of

these cases. When Amanda relapsed in August 2019, MCDJFS recommended that

Amanda enter an inpatient drug treatment program.           Amanda twice refused

MCDJFS’s suggestion. MCDJFS then provided Amanda with home-based therapy

services through Foundations. Although Amanda’s home-based therapist was not a

substance-abuse specialist, Amanda’s drug use and her plans for staying sober were

frequently the focus of their counseling sessions. Thus, the record demonstrates that

beginning in 2017 and continuing through S.S. and W.S.’s removal in August 2019

and the filing of the permanent-custody motions in April 2020, MCDJFS made

considerable efforts to help Amanda address her substance-abuse issues.

       {¶43} In spite of MCDJFS’s efforts to help Amanda, as well as Amanda’s

own independent efforts with Momentum and the House of Hope, Amanda has not

satisfactorily resolved her substance-abuse issues. Amanda has certainly made


                                        -24-
Case No. 10-20-09, 10, 11, 12, 13


some modest progress. Amanda appears to have maintained an extended period of

sobriety in 2019, and even after she relapsed in August 2019, she tested negative for

illegal drugs far more often than she tested positive. Nevertheless, Amanda has

been unable to stop using drugs completely as required to allow S.S. and W.S. to

return to her custody. Furthermore, at the time the motions for permanent custody

were filed, Amanda had been effectively cohabiting for months with a felon who

provided her with methamphetamine.          While Amanda claimed she no longer

associates with Helmstetter, this fact still reflects poorly on Amanda’s commitment

to addressing her substance-abuse issues.

       {¶44} Finally, it is difficult to project when, if ever, Amanda will be able to

put her substance-abuse issues behind her. Although Amanda intends to continue

substance-abuse counseling with Lim and Lim expects Amanda to be cooperative

going forward, Amanda is still in the early stages of her most recent attempt at

substance-abuse counseling. Accordingly, while it is possible that Amanda may

one day develop the skills she needs to cope with stress without resorting to drugs,

the record does not establish that that day is imminent. The record simply does not

support that S.S. and W.S. can be placed with Amanda in a drug-free home in the

reasonably foreseeable future.

       {¶45} Because the trial court’s R.C. 2151.414(E)(1) findings are supported

by clear and convincing evidence, the trial court did not err by finding under R.C.


                                        -25-
Case No. 10-20-09, 10, 11, 12, 13


2151.414(B)(1)(a) that S.S. and W.S. cannot be placed with Amanda within a

reasonable time. Consequently, the trial court’s decision to award permanent

custody of S.S. and W.S. to MCDJFS is not against the manifest weight of the

evidence.

       {¶46} Amanda’s first assignment of error is overruled.

B.     Amanda’s Second Assignment of Error: Did MCDJFS submit adoption
plans that fulfilled MCDJFS’s obligations under R.C. 2151.413(E)?

       {¶47} In her second assignment of error, Amanda argues the trial court’s

decision granting permanent custody of the children to MCDJFS should be reversed

because “the case plan was fatally defective and not in accordance with the laws of

this state.” Although Amanda acknowledges that MCDJFS submitted a proposed

case plan for each child during the second day of the permanent-custody hearing on

July 30, 2020, she claims the case plans did not include adoption plans sufficient to

meet the requirements of R.C. 2151.413(E).

       {¶48} R.C. 2151.413(E) provides that “[a]ny agency that files a motion for

permanent custody under [R.C. 2151.413] shall include in the case plan of the child

who is the subject of the motion, a specific plan of the agency’s actions to seek an

adoptive family for the child and to prepare the child for adoption.” While R.C.

2151.413(E) requires an agency that files a motion for permanent custody to include

an adoption plan in the child’s case plan, “the statute does not include a ‘temporal

requirement’ to state ‘when such an adoption plan must be added to the existing case

                                        -26-
Case No. 10-20-09, 10, 11, 12, 13


plan.’” (Emphasis sic.) In re J.G., 9th Dist. Wayne No. 14CA0004, 2014-Ohio-

2570, ¶ 8, quoting In re T.R., 120 Ohio St.3d 136, 2008-Ohio-5219, ¶ 9-10. An

adoption plan can be added to an existing case plan in accordance with the

requirements of R.C. 2151.413(E) even after a motion for permanent custody has

been granted. See In re T.R. at ¶ 12. Thus, while Amanda suggests that “the case

plan for adoption * * * is required to be submitted alongside the motion for

permanency,” there is no such requirement, and MCDJFS could comply with its

obligations under R.C. 2151.413(E) by submitting adoption plans at the permanent-

custody hearing.

       {¶49} However, Amanda’s principal argument under her second assignment

of error does not concern the timing of the submission of MCDJFS’s adoption plans.

Instead, Amanda challenges the content of MCDJFS’s July 30, 2020 proposed case

plans. Amanda observes that “the Department’s case plan fails to document any

efforts for permanency, but merely states ‘the agency has requested PC for the

boys.’” She further maintains that “[t]he case plan states no recruitment activities

taken by the agency nor does it state recruitment efforts in finding the adoptive

home.”    According to Amanda, “[l]ogic would assume the Department had

intentions on the temporary custodians to be recruited as the adoptive parents;

however, such a case plan fails to dictate any efforts on behalf of the Department.”




                                        -27-
Case No. 10-20-09, 10, 11, 12, 13


       {¶50} Amanda is correct to the extent that in sections of the case plans asking

MCDJFS to “[d]ocument any steps taken to find an adoptive home, relative, legal

guardian, or other permanent placement of the child,” MCDJFS states only that it

“requested PC for the boys.” Yet, reading the proposed case plans in their entirety,

it is evident that MCDJFS adequately detailed its adoption plans and efforts to locate

suitable adoptive families for the children. First, each of the proposed case plans

lists “Adoption” under a column titled “Child’s Permanency Goal.” Furthermore,

the case plans indicate both that “[t]he boys will be matched with a family for

adoption” and that “[t]he foster placements are both willing and able to keep the

boys through adoption.” Indeed, X.S., M.S., and G.S.’s foster parents and S.S. and

W.S.’s foster parents all testified at the permanent-custody hearing that they desired

to adopt their respective foster children if given the opportunity to do so. (See July

30, 2020 Tr. at 104-105, 125-126, 136-137, 149). Thus, MCDJFS’s goal of

adoption is manifest from the July 30, 2020 proposed case plans, and we conclude

that MCDJFS therefore complied with the requirements of R.C. 2151.413(E). See

In re Cunningham Children, 3d Dist. Seneca Nos. 13-08-27, 13-08-28, 13-08-29

and 13-08-30, 2008-Ohio-5938, ¶ 11.

       {¶51} Amanda’s second assignment of error is overruled.




                                        -28-
Case No. 10-20-09, 10, 11, 12, 13


C.   Gabriel’s First Assignment of Error: Did the trial court err by
approving and adopting MCDJFS’s proposed amendments to Case Plan 1.02?

       {¶52} In his first assignment of error, Gabriel argues the trial court erred by

approving and adopting MCDJFS’s proposed amendments to Case Plan 1.02.

Gabriel suggests that after his attorney lodged objections to MCDJFS’s proposed

amendments to Case Plan 1.02 at the November 5, 2019 case plan review hearing,

the trial court was required to hold an additional hearing on the objections. He

maintains that the trial court erred by approving and adopting MCDJFS’s proposed

amendments to Case Plan 1.02 without first conducting another hearing to

specifically consider his objections.

i.     Procedures for Amending Case Plans

       {¶53} “The procedures for the creation and amendment of a case plan are

statutorily mandated.” In re S.D-M., 9th Dist. Summit Nos. 27148 and 27149, 2014-

Ohio-1501, ¶ 26. Specifically, Ohio law does not permit substantive changes to a

case plan “without recourse to the mandatory procedure set out in R.C.

2151.412[(F)](2).” In re Townsend, 4th Dist. Athens No. 04CA46, 2005-Ohio-

2473, ¶ 30. R.C. 2151.412(F)(2) provides:

       (2) Any party may propose a change to a substantive part of the case
       plan, including, but not limited to, the child’s placement and the
       visitation rights of any party. A party proposing a change to the case
       plan shall file the proposed change with the court and give notice of
       the proposed change in writing before the end of the day after the day
       of filing it to all parties and the child’s guardian ad litem. All parties
       and the guardian ad litem shall have seven days from the date the

                                         -29-
Case No. 10-20-09, 10, 11, 12, 13


       notice is sent to object to and request a hearing on the proposed
       change.

       (a) If it receives a timely request for a hearing, the court shall
       schedule a hearing pursuant to [R.C. 2151.417] to be held no later than
       thirty days after the request is received by the court. The court shall
       give notice of the date, time, and location of the hearing to all parties
       and the guardian ad litem. The agency may implement the proposed
       change after the hearing, if the court approves it. The agency shall
       not implement the proposed change unless it is approved by the court.

       (b) If it does not receive a timely request for a hearing, the court may
       approve the proposed change without a hearing. If the court approves
       the proposed change without a hearing, it shall journalize the case plan
       with the change not later than fourteen days after the change is filed
       with the court. If the court does not approve the proposed change to
       the case plan, it shall schedule a hearing to be held pursuant to [R.C.
       2151.417] no later than thirty days after the expiration of the fourteen-
       day time period and give notice of the date, time, and location of the
       hearing to all parties and the guardian ad litem of the child. If, despite
       the requirements of [R.C. 2151.412(F)(2)], the court neither approves
       and journalizes the proposed change nor conducts a hearing, the
       agency may implement the proposed change not earlier than fifteen
       days after it is submitted to the court.

R.C. 2151.412(F)(2)(a)-(b).

ii.    The Objections to the Proposed Amendments to Case Plan 1.02

       {¶54} On October 29, 2019, MCDJFS filed a motion to approve amendments

to Case Plan 1.02. The next day, the trial court filed a notice scheduling a case plan

review hearing for November 5, 2019. There is no indication in the record that

Gabriel or his attorney specifically requested the hearing. Furthermore, Gabriel did

not file written objections to the proposed amendments, nor did he file his own

proposed amendments in writing.

                                         -30-
Case No. 10-20-09, 10, 11, 12, 13


      {¶55} On November 5, 2019, the case plan review hearing proceeded as

scheduled. The record does not contain a transcript of the November 5, 2019

hearing.   As a result, our only sources of information concerning Gabriel’s

objections are the trial court’s November 22, 2019 judgment entries in which it

approved and adopted MCDJFS’s proposed amendments and journalized the

amended case plan as Case Plan 1.03. The trial court’s November 22, 2019

judgment entries provide:

      This 5th day of November 2019, this cause came on for hearing to
      approve the Case Plan, filed on October 29, 2019. * * * The Court
      reviewed the Plan with the parties. Following discussion with
      counsel, the Court noted objections to the Plan by [Gabriel’s counsel],
      first that [Gabriel] wanted visits with the child[ren] to be unsupervised
      and second that he wanted visits to take place at his residence in the
      Village of Rockford, Ohio, on Saturdays between 12:00 p.m. and 4:00
      p.m. Finally, [Gabriel] agreed to the drug testing provision, if it also
      took place at his Rockford residence. * * * Over the noted objections
      of [Gabriel’s counsel], the Court approved the Case Plan as filed * *
      *.

iii.  The trial court did not err by approving and adopting MCDJFS’s
proposed amendments to Case Plan 1.02.

      {¶56} As an initial matter, we find that Gabriel’s “objections” to MCDJFS’s

proposed amendments were not objections as contemplated by R.C. 2151.412(F)(2).

In reality, they were Gabriel’s own proposed amendments to Case Plan 1.02. As

relevant here, Case Plan 1.02 required Gabriel to submit to drug screening on

Mondays and Thursdays at MCDJFS’s facility. In its proposed amendments to Case

Plan 1.02, MCDJFS did not ask that this requirement be modified. Thus, by

                                        -31-
Case No. 10-20-09, 10, 11, 12, 13


requesting that drug screening be performed at his residence in Rockford rather than

at MCDJFS’s facility, Gabriel was not objecting to a proposed change to Case Plan

1.02 so much as he was proposing an amendment of his own.

       {¶57} Furthermore, under Case Plan 1.02, Gabriel was allowed two two-hour

supervised visits per week with X.S., M.S., and G.S. at a neutral site. In its proposed

amendments to Case Plan 1.02, MCDJFS suggested a visitation schedule that would

allow Gabriel one two-hour supervised visit per week with X.S., M.S., and G.S. in

an agency setting. By requesting that he be allowed one four-hour unsupervised

visit per week with X.S., M.S., and G.S. at his residence in Rockford, Gabriel was

not looking to preserve the status quo. Instead, Gabriel was proposing a plan of

visitation that was not contemplated either in Case Plan 1.02 or in MCDJFS’s

proposed amendments to Case Plan 1.02. Consequently, Gabriel’s “objections” are

best described as proposed changes to Case Plan 1.02.

       {¶58} Viewing Gabriel’s “objections” as proposed amendments to Case Plan

1.02, we cannot say that the trial court erred by approving and adopting MCDJFS’s

proposed amendments without holding an additional hearing.               Under R.C.

2151.412(F)(2), a party proposing a change to a case plan must file the proposed

change with the court and give written notice of the proposed change to all parties

and to the guardian ad litem. As far as we can discern from the record, Gabriel did

neither of these things.


                                         -32-
Case No. 10-20-09, 10, 11, 12, 13


       {¶59} Furthermore, Gabriel has not demonstrated that he was prejudiced by

the trial court’s failure to hold an additional hearing before adopting MCDJFS’s

proposed amendments to Case Plan 1.02. To begin, Gabriel was afforded an

opportunity to be heard on his proposed changes to Case Plan 1.02. While Gabriel

was not present at the November 5, 2019 case plan review hearing, his attorney was

present to introduce the proposed changes and to advocate for their adoption.

       {¶60} Moreover, it is far from clear that Gabriel would have been available

to attend a separate hearing on his proposed changes or that he would have been

able to assist his attorney in preparing for such a hearing. At the permanent-custody

hearing, Gabriel testified that he left Ohio in August 2019 to seek work in Kentucky

and Tennessee. (July 30, 2020 Tr. at 305-306). According to Gabriel, while he was

in Kentucky and Tennessee, his phone “didn’t hardly work at all, like, hardly ever.”

(July 30, 2020 Tr. at 330-331). He stated that he returned to Ohio sometime in

December 2019, though the exact date of his return is unclear. (July 30, 2020 Tr. at

305-306). Thus, even if the trial court had scheduled an additional hearing for some

time in early- or mid-December 2019, Gabriel has not established that he would

have returned to Ohio to attend the hearing. See R.C. 2151.412(F)(2)(b) (requiring

a trial court that does not approve a proposed change to schedule a hearing to be

held no later than thirty days after the expiration of a fourteen-day period following

the date the change is filed with the court). Accordingly, we conclude that the trial


                                        -33-
Case No. 10-20-09, 10, 11, 12, 13


court did not err by approving and adopting MCDJFS’s proposed changes to Case

Plan 1.02 without holding an additional hearing to consider Gabriel’s proposed

changes.

       {¶61} Finally, we note that our conclusion would be the same even if

Gabriel’s “objections” were treated as actual objections to MCDJFS’s proposed

changes to Case Plan 1.02. First, there is authority suggesting that an oral objection

to a case plan is not sufficient under R.C. 2151.412(F)(2). See In re M.W., 8th Dist.

Cuyahoga No. 83390, 2005-Ohio-1302, ¶ 44-45 (stating that “counsel had the

obligation to formally object to the case plan and request a hearing” and implying

that an oral objection to the elements of a case plan is not sufficient to satisfy this

obligation). In addition, assuming that oral objections are sufficient under R.C.

2151.412(F)(2), it is unclear whether Gabriel actually invoked his right to a hearing

under R.C. 2151.412(F)(2). Although the trial court’s November 22, 2019 judgment

entries demonstrate that Gabriel’s attorney introduced the “objections” at the

November 5, 2019 case plan review hearing, there is no transcript of the hearing in

the record on appeal, so we are unable to ascertain whether Gabriel’s attorney

specifically requested a hearing on the “objections.” This is significant because

R.C. 2151.412(F)(2) “contemplates that a party who opposes a proposed change

must request a hearing in order to be entitled to one.” In re K.W., 4th Dist. Highland

Nos. 17CA7 and 17CA8, 2018-Ohio-1933, ¶ 50. Lastly, even if a request for a


                                         -34-
Case No. 10-20-09, 10, 11, 12, 13


hearing was made by counsel, for the reasons discussed in the two previous

paragraphs, Gabriel has not established that he was prejudiced by the trial court’s

failure to hold an additional hearing. At the very least, Gabriel was afforded an

opportunity to be heard on his objections at the November 5, 2019 hearing, though

he chose not to attend this hearing. Thus, regardless of the way in which we view

Gabriel’s “objections,” we conclude that the trial court did not err by approving and

adopting MCDJFS’s proposed amendments to Case Plan 1.02 without further

hearing.

       {¶62} Gabriel’s first assignment of error is overruled.

D.    Gabriel’s Second Assignment of Error: Did the trial court commit
prejudicial error when it found that MCDJFS “made reasonable efforts with
[Gabriel] to prevent the removal of the children and reunification”?

       {¶63} In his second assignment of error, Gabriel takes issue with the trial

court’s determination that MCDJFS made reasonable efforts both to prevent the

removal of X.S., M.S., and G.S. and to reunite him with his children. Gabriel claims

“[t]here was no finding by the trial court prior to the hearing on the permanent

custody motion that the department made reasonable efforts to reunify the family”

and that “[t]herefore, there was an obligation for the court to make a reasonable

efforts determination.” He does not dispute that the trial court made reasonable-

efforts determinations in its judgment entries granting MCDJFS’s motions for

permanent custody, but he argues that the trial court’s determinations are erroneous


                                        -35-
Case No. 10-20-09, 10, 11, 12, 13


because “the record does not support that the agency had reasonable case planning

and used reasonable efforts to help him with the completion of the case plan.”

i.     Reasonable Efforts

       {¶64} “[V]arious sections of the Revised Code refer to the agency’s duty to

make reasonable efforts to preserve or reunify the family unit,” most notably R.C.

2151.419. In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, ¶ 29. Under R.C.

2151.419, when a trial court

       removes a child from the child’s home or continues the removal of a
       child from the child’s home, the court shall determine whether the
       public children services agency * * * has made reasonable efforts to
       prevent the removal of the child from the child’s home, to eliminate
       the continued removal of the child from the child’s home, or to make
       it possible for the child to return safely home.

R.C. 2151.419(A)(1).      R.C. 2151.419(A)(1) applies only at “‘adjudicatory,

emergency, detention, and temporary disposition hearings, and dispositional

hearings for abused, neglected, or dependent children * * *.’” In re N.R.S., 2018-

Ohio-125, at ¶ 25, quoting In re C.F. at ¶ 41. R.C. 2151.419(A)(1) “makes no

reference to a hearing on a motion for permanent custody.” In re C.F. at ¶ 41.

“Therefore, ‘[b]y its plain terms, the statute does not apply to motions for permanent

custody brought pursuant to R.C. 2151.413, or to hearings held on such motions

pursuant to R.C. 2151.414.’” Id., quoting In re A.C., 12th Dist. Clermont No.

CA2004-05-041, 2004-Ohio-5531, ¶ 30. However, this does not relieve children

services agencies of the duty to use reasonable efforts. Id. at ¶ 42. “If [an] agency

                                        -36-
Case No. 10-20-09, 10, 11, 12, 13


has not established that reasonable efforts have been made prior to the hearing on a

motion for permanent custody, then it must demonstrate such efforts at that time.”

Id. at ¶ 43.

ii.    The trial court did not commit any prejudicial error with respect to
finding that MCDJFS made reasonable efforts to reunify Gabriel with his
children.

         {¶65} Gabriel maintains that the trial court was required to make reasonable-

efforts determinations under R.C. 2151.419(A)(1) when it granted MCDJFS’s

motions for permanent custody because the trial court did not do so prior to the

permanent-custody hearing. Gabriel is mistaken. The record establishes that the

trial court made reasonable-efforts findings as required by R.C. 2151.419(A)(1)

when the trial court returned X.S., M.S., and G.S. to the custody of MCDJFS in

August 2019. As a result, the trial court was not required to make reasonable-efforts

findings under R.C. 2151.419(A)(1) before granting MCDJFS’s motions for

permanent custody. See In re C.F. at ¶ 41-43.

         {¶66} Because the trial court made reasonable-efforts findings under R.C.

2151.419(A)(1) prior to the permanent-custody hearing, the reasonable-efforts

findings in the trial court’s judgment entries granting MCDJFS’s motions for

permanent custody are superfluous, and Gabriel was not prejudiced.2 Furthermore,


2
  We stress that this conclusion is based on the particular facts of this case where the trial court made
reasonable-efforts findings under R.C. 2151.419(A)(1) and where Gabriel relied exclusively on R.C.
2151.419(A)(1) in making his arguments on appeal. In a different case, other sections of the Revised Code
might require the trial court to make findings at the permanent-custody hearing concerning a children services

                                                    -37-
Case No. 10-20-09, 10, 11, 12, 13


Gabriel does not challenge the trial court’s other R.C. 2151.419(A)(1) reasonable-

efforts findings even for plain error, and we decline to manufacture such an

argument for him. See In re L.R., 9th Dist. Summit Nos. 29266 and 29271, 2019-

Ohio-2305, ¶ 18.

         {¶67} Gabriel’s second assignment of error is overruled.

                                            IV. Conclusion

         {¶68} For the foregoing reasons, Gabriel’s and Amanda’s assignments of

error are overruled. Having found no error prejudicial to the appellants herein in

the particulars assigned and argued, we affirm the judgments of the Mercer County

Court of Common Pleas, Juvenile Division.

                                                                                 Judgments Affirmed

ZIMMERMAN and SHAW, J.J., concur.

/jlr




agency’s efforts to help the parents regain custody of their child. One such example is R.C. 2151.414(E)(1),
which requires the trial court to “examine the ‘reasonable case planning and diligent efforts by the agency to
assist the parents’ when considering whether the child cannot or should not be placed with the parent within
a reasonable time.” In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, at ¶ 42. In cases where a trial court’s
“reasonable-efforts” findings are actually findings made pursuant to R.C. 2151.414(E)(1), error in those
findings might be prejudicial depending on the facts of a given case.

                                                    -38-